UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-6560



DERWIN A. OSBOURNE,

                                               Plaintiff - Appellant,

             versus


GENE JOHNSON, sued in his individual and
official capacities; TRACEY S. RAY, sued in
his individual and official capacities,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:05-cv-00756-jlk)


Submitted:    October 6, 2006             Decided:     November 16, 2006


Before NIEMEYER, KING, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derwin A. Osbourne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Derwin A. Osbourne filed a Fed. R. Civ. P. 60(b) motion,

purporting to challenge a state court judgment. The district court

construed the filing as a 42 U.S.C. § 1983 (2000) action and

dismissed it for failure to state a claim under 28 U.S.C. § 1915A

(2000). Osbourne then filed a motion for reconsideration, claiming

that his filing was a mistaken attempt to appeal a state court

decision.     The court denied the motion.   Osbourne timely appealed

the denial of both orders.

             Because Osbourne’s motion was unambiguously titled and

because he subsequently made his intent explicitly clear, we find

that the district court erred in construing his filing as a § 1983

complaint.     Accordingly, we modify the district court’s dismissal

to show that the case was dismissed for lack of jurisdiction* and

affirm the dismissal as modified.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                             AFFIRMED




     *
      See District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 482 (1983) (explaining that a federal district court has
no authority to review state court judgments); Rooker v. Fidelity
Trust Co., 263 U.S. 413, 415-16 (1923) (holding that district
courts do not have appellate jurisdiction over state courts).

                                 - 2 -